AMENDMENT TO THE ALPINE SERIES TRUST CUSTODY AGREEMENT THIS AMENDMENT dated as of this 1st day of June, 2006, to the Custody Agreement, dated as of November 18, 2005 (the “Agreement”), is entered by and between Alpine Series Trust, a Delaware business trust (the “Trust”) and U.S. Bank, N.A., a national banking association (the “Custodian”). RECITALS WHEREAS, the parties have entered into a Custody Agreement; and WHEREAS, the Trust intends to create additional funds; and WHEREAS, Article XIV, Section 14.2 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the Trust and the Custodian agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. ALPINE SERIES TRUST U.S. BANK, N.A. By: /s/ Sheldon R. Flamm By: /s/ Michael R. McVoy Name: Sheldon R. Flamm Name: Michael R. McVoy Title: Treasurer Title: President 1 Exhibit C to the Alpine Series Trust Custody Agreement Fund Names Separate Series of Alpine Series Trust Name of Series Date Added Alpine Dynamic Balance Fund 06/06/01 Alpine Dynamic Dividend Fund 08/28/03 Dynamic Financial Services Fund 09/30/05 Alpine Dynamic Innovators Fund on or about 06/20/06 2
